
	
		II
		111th CONGRESS
		1st Session
		S. 2020
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary duty suspension on certain capers
		  in immediate containers each holding more than 3.4 kilograms.
	
	
		1.Certain capers in immediate
			 containers each holding more than 3.4 kilograms
			(a)In
			 generalHeading 9902.10.28 of the Harmonized Tariff Schedule of
			 the United States (relating to capers prepared or preserved by vinegar in
			 immediate containers each holding more than 3.4 kilograms) is amended by
			 striking the date in the effective period column and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
